Exhibit 10.11

LONG BEACH

STORAGE SERVICES AGREEMENT

This Long Beach Storage Services Agreement (the “Agreement”) is executed as of
December 6, 2013, and dated effective as of the Commencement Date (as defined
below), by and between Tesoro Refining & Marketing Company LLC, a Delaware
limited liability company (“TRMC”), Tesoro Logistics Operations LLC, a Delaware
limited liability company (“TLO”), and for purposes of Section 24(a) only,
Tesoro Logistics GP, LLC, a Delaware limited liability company (the “General
Partner”), and Tesoro Logistics LP, a Delaware limited partnership (the
“Partnership”).

RECITALS

WHEREAS, on the date hereof, TRMC will contribute certain assets to the General
Partner, the General Partner will contribute those assets to the Partnership and
the Partnership will contribute those assets to TLO pursuant to the
Contribution, Conveyance and Assumption Agreement dated as of November 18, 2013
(the “Tranche 2 Contribution Agreement”), by and among Tesoro Corporation, TRMC,
the Partnership, the General Partner, TLO and Carson Cogeneration Company, a
Delaware corporation (“Carson Cogen”);

WHEREAS, pursuant to the Tranche 2 Contribution Agreement, TLO owns the storage
facilities for crude oil, refinery feedstocks and refined products at Terminal 2
and Terminal 3 (each as defined below and together referred to herein as the
“Storage Facilities,” and each shall be referred to individually as a “Storage
Facility”), which includes without limitation the Tanks and Pipelines defined
below;

WHEREAS, TLO desires to provide storage and handling services with respect to
crude oil, refinery feedstocks and refined products owned by TRMC and stored in
one or more of TLO’s Tanks (as defined below);

WHEREAS, TLO’s Tanks at the Storage Facilities have an aggregate Shell Capacity
(as defined below) of 1,995,197 Barrels (as defined below);

WHEREAS, by virtue of its indirect ownership interests in the Partnership, TRMC
has an economic interest in the financial and commercial success of the
Partnership and its operating subsidiary, TLO; and

WHEREAS, TRMC and TLO desire to enter into this Agreement to memorialize the
terms of their commercial relationship related to the subject matter hereof.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:

1. DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Agreement” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Capacity Resolution” has the meaning set forth in Section 7(b).

“Carson Asset Indemnity Agreement” has the meaning set forth in Section 29(b).

“Carson Cogen” has the meaning set forth in the preamble.

“Commencement Date” has the meaning set forth in Section 3.

“Commitment” has the meaning set forth in Section 2(a).

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Extension Period” has the meaning set forth in Section 4.

“First Offer Period” has the meaning set forth in Section 21(b).

“Force Majeure” means events or circumstances, whether foreseeable or not, which
are not reasonably within the control of TLO and which, by the exercise of due
diligence, TLO is unable to prevent or overcome, that prevent performance of
TLO’s obligations or limits TRMC’s ability to make effective use of the
Operating Capacity of any of the Storage Facilities, including: acts of God,
strikes, lockouts or other industrial disturbances, wars, riots, fires, floods,
storms, orders of Governmental Authorities, explosions, terrorist acts,
breakage, accident to machinery, equipment, storage tanks or lines of pipe, and
inability to obtain or unavoidable delays in obtaining material or equipment and
similar events, excluding circumstances due to market conditions.

“Force Majeure Notice” has the meaning set forth in Section 22(a).

“Force Majeure Period” has the meaning set forth in Section 22(a).



--------------------------------------------------------------------------------

“General Partner” has the meaning set forth in the Preamble.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Month” means the period commencing on the Commencement Date and ending on the
last day of the calendar month in which service begins and each successive
calendar month thereafter.

“Operating Capacity” means the effective storage capacity of a Tank, taking into
account accepted engineering principles, industry standards, American Petroleum
Institute guidelines and Applicable Laws, only as to Products that such Tank is
capable of storing, within the requirements of applicable permit requirements
and under actual conditions as they may exist at any time. The current Operating
Capacity of each Tank shall be listed on the applicable Terminal Service Order
as of the date of such Terminal Service Order.

“Operating Procedures” has the meaning set forth in Section 15(a).

“Partnership” has the meaning set forth in the Preamble.

“Partnership Change of Control” means Tesoro Corporation ceases to Control the
General Partner.

“Partnership Group” has the meaning set forth in Section 19(b).

“Party” or “Parties” means that each of TRMC and TLO is a “Party” and
collectively are the “Parties” to this Agreement.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Pipeline” or “Pipelines” means those pipelines within each Storage Facility
that connect the Tanks to one another and to the receiving and delivery flanges
of such Storage Facility.

“Product” or “Products” means crude oil, refinery feedstocks, refined products,
and other materials stored in the Tanks in the ordinary course of business.

“Receiving Party Personnel” has the meaning set forth in Section 28(d).

“Refinery” means TRMC’s Carson refinery located in Carson, California.

“Related Agreements” means (i) that certain Berth 121 Operating Agreement dated
as of the date hereof, by and among Carson Cogen, TRMC, TLO, the General Partner
and the Partnership, (ii) the Sublease between Carson Cogen and TLO with respect
to that certain Pier E Tanker Terminal Agreement dated October 24, 1980 between
Carson Cogen and the City of Long Beach, California, (iii) the Sublease between
TRMC and TLO with respect to that certain Lease dated February 17, 1995, between
TRMC and the City of Long Beach, a municipal corporation, acting by and through
its Board of Harbor Commissioners, (iv) that certain Transportation Services
Agreement (SoCal Pipelines) dated as of the date hereof by and between TRMC and
Tesoro SoCal Pipeline Company LLC, a Delaware limited liability company,
(v) that certain Long Beach Pipeline Throughput Agreement dated as of the date
hereof by and between TRMC and Operator, (vi) that certain Amended and Restated
Long Beach Berth Access Use and Throughput Agreement dated as of the date hereof
by and among TRMC, Operator, the General Partner and the Partnership and
(vii) that certain Long Beach Berth Throughput Agreement dated as of the date
hereof by and among TRMC, Carson Cogen, Operator, the General Partner and the
Partnership, each as may be amended, restated, modified or supplemented from
time to time.



--------------------------------------------------------------------------------

“Replacement Customer” has the meaning set forth in Section 24(c).

“Restoration” has the meaning set forth in Section 7(a).

“Right of First Refusal” has the meaning set forth in Section 21(b).

“Shell Capacity” means the gross storage capacity of a Tank for each respective
Product, based upon its dimensions, as set forth for each Tank on Schedule A
attached hereto and in applicable Terminal Service Orders.

“Storage Facilities” has the meaning set forth in the Recitals.

“Storage Services Fee” has the meaning set forth in Section 5(a).

“Surcharge” has the meaning set forth in Section 8(b)(i).

“Tank Heels” consist of the minimum quantity of Product which either (a) must
remain in a Tank during all periods when the Tank is available for service to
keep the Tank in regulatory compliance or (b) is necessary for physical
operation of the Tank.

“Tanks” mean the tanks owned by TLO and listed on Schedule A attached hereto,
each of which is used for the storage of Products and located at each Storage
Facility.

“Term” and “Initial Term” each have the meaning set forth in Section 4.

“Tesoro Corporation” means Tesoro Corporation, a Delaware corporation.

“Terminal Service Order” has the meaning set forth in Section 6(a).

“Terminal 2” means the marine terminal and storage facility that receives crude
oil and other feedstocks from marine vessels for delivery to the Refinery and
other third-party refineries and terminals, and receives refined and
intermediate products from the Refinery for delivery to marine vessels,
consisting of Berths 76, 77, 78 and storage facilities with a combined shell
capacity of approximately 1.6 million barrels, made up of the Terminal 2
Improvements and the assets leased from the Port of Long Beach pursuant to the
Terminal 2 Port Lease.

“Terminal 2 Improvements” means that portion of Terminal 2 consisting of Berth
76, Tank Farm 3 and an office building, as well as certain other related assets
and properties that are either located on the same parcels of real estate or
used in connection therewith, and all contracts, permits, licenses and other
intangible rights related to such assets to the extent assignable and to the
extent used in connection with the ownership and operation of any of the other
assets and properties described herein.



--------------------------------------------------------------------------------

“Terminal 2 Port Lease” means that certain Lease dated February 17, 1995,
between TRMC and the City of Long Beach, a municipal corporation, acting by and
through its Board of Harbor Commissioners, as such agreement may be amended,
supplemented or restated from time to time.

“Terminal 2 Sublease Agreement” means the certain Terminal 2 Sublease Agreement
to be executed by and between TRMC and TLO.

“Terminal 3” means the storage facility located at Assessor’s Parcel Number
7436-013-002 in the City of Long Beach, Los Angeles County, California, with a
shell capacity of approximately 336,000 barrels.

“Terminal 3 Improvements” means Terminal 3, as well as certain other related
assets and properties that are either located on the same parcel of real estate
or used in connection therewith, and all contracts, permits, licenses and other
intangible rights related to such assets to the extent assignable and to the
extent used in connection with the ownership and operation of any of the other
assets and properties described herein.

“Terminals 2 and Terminal 3 Ground Lease” means that certain Ground Lease to be
executed by and among TRMC and the Operating Company, pursuant to which TRMC
will lease to TLO the real estate related to the Terminal 2 Improvements and the
Terminal 3 Improvements.

“Termination Notice” has the meaning set forth in Section 22(a).

“TLO” has the meaning set forth in the Preamble.

“Tranche 2 Contribution Agreement” has the meaning set forth in the Recitals.

“TRMC” has the meaning set forth in the Preamble.

“TRMC Group” has the meaning set forth in Section 19(a).

“TRMC Termination Notice” has the meaning set forth in Section 22(b).

2. STORAGE COMMITMENT

(a) Commitment. During the Term of this Agreement and subject to the terms and
conditions of this Agreement and the effective Operating Capacity of each Tank
and the Storage Facilities as a whole, TLO shall, as applicable, store all
Products tendered by TRMC at the Storage Facilities (the “Commitment”).

(b) Dedicated Storage. The Tanks identified on Schedule A attached hereto shall
be dedicated and used exclusively for the storage of TRMC’s Products. TRMC shall
be responsible for maintaining all Tank Heels required for operation of the
Tanks. Tank Heels cannot be withdrawn from any Tank without prior approval of
TLO. TRMC shall pay the fees specified in the applicable Terminal Service Order
for the dedication of the Tanks.

3. COMMENCEMENT DATE

The “Commencement Date” will the effective date of the Terminal 2 and Terminal 3
Ground Lease.



--------------------------------------------------------------------------------

4. TERM

The initial term of this Agreement shall commence on the Commencement Date and
shall continue through December 5, 2023 (the “Initial Term”); provided, however,
that TRMC may, at its option, extend the Initial Term for up to two (2) renewal
terms of five (5) years each (each, an “Extension Period”) by providing written
notice of its intent to TLO no less than three hundred sixty-five (365) calendar
days prior to the end of the Initial Term or the then-current Extension Period.
The Initial Term, and any extensions of this Agreement as provided above, shall
be referred to herein as the “Term.”

5. STORAGE SERVICES FEE

(a) Storage Services Fee. TRMC shall pay a Monthly fee (the “Storage Services
Fee”) to reserve, on a firm basis, all of the existing aggregate Shell Capacity
of all of the Tanks in the Storage Facilities. Such fee shall include all
storage, pumping, and transshipment between and among the Tanks. Such fee shall
be payable by TRMC on a Monthly basis throughout the Term of the Agreement,
regardless of the actual volumes of Products stored by TLO on behalf of TRMC;
provided, however, that the Parties shall from time to time negotiate an
appropriate adjustment to such fee if the following conditions are met: (i) TRMC
requires the full Operating Capacity of the Tanks, (ii) the full Operating
Capacity of the Tanks is not available to TRMC for any reason (other than any
reason resulting from or relating to actions or inactions by TRMC), and
(iii) TLO is unable to otherwise accommodate the actual volumes of Products
required to be stored by TRMC pursuant to the terms of this Agreement. Unless
otherwise agreed, such adjustment shall be made in proportion to the reduction
in Operating Capacity for any time period compared with the Operating Capacity
then in effect for the affected Tank or Tanks pursuant to the mutually agreed
Terminal Service Orders. (For example, if the Storage Services Fee applicable to
the Shell Capacity of the affected Tank is $0.80 per Barrel per month x 345,000
Barrels = $276,000, and if the Operating Capacity in the then-applicable
Terminal Service Order is 301,000 Barrels, and if the Operating Capacity falls
10% to 270,900, then TRMC’s Storage Services Fee for the affected Tank during
the period in which the full Operating Capacity of such Tank is not available to
TRMC for any reason (other than any reason resulting from or relating to actions
or inactions by TRMC) would be reduced by 10% to $248,400.) Prior to the
calculation of a reduced Storage Services Fee in the manner set forth above,
there shall have been at least a consecutive twenty-four (24) hour interruption
in service. The Parties recognize that the existing Operating Capacity of
certain Tanks is less than the Shell Capacity of such Tanks, but the Parties
acknowledge and agree that the Storage Services Fee shall be set in terms of a
dollar-per-Barrel per Month rate based on Shell Capacity in the applicable
Terminal Service Order.

(b) Rate and Fee. The Storage Services Fee shall be calculated using the per
Barrel rate set forth on the Terminal Service Orders executed effective as of
the Commencement Date for the then-existing aggregate Shell Capacity of all of
the Tanks in the Storage Facilities. The Storage Services Fee owed during the
Month in which the Commencement Date occurs, if less than a full calendar Month,
shall be prorated in accordance with the ratio of (i) the number of days in such
Month during which this Agreement is effective to (ii) the total number of days
in such Month.

6. TERMINAL SERVICE ORDERS

(a) Description. TLO and TRMC shall enter into the Terminal Service Orders
referred to in Section 5(b) and may enter into additional terminal service
orders substantially in the form attached hereto as Schedule A (each, a
“Terminal Service Order”). Upon a request by TRMC pursuant to this Agreement or
as deemed necessary or appropriate by TLO in connection with the services to be
delivered pursuant hereto, TLO shall generate a Terminal Service Order to set
forth the specific terms and conditions for providing the applicable services
described therein and the applicable fees to be charged for such services. No
Terminal Service Order shall be effective until fully executed by both TLO and
TRMC.



--------------------------------------------------------------------------------

(b) Included Items. Items available for inclusion on a Terminal Service Order
include, but are not limited to, the following:

(i) the Operating Capacity and Shell Capacity of each Tank;

(ii) the Storage Services Fee pursuant to Section 5;

(iii) any reimbursement pursuant to Section 8(a);

(iv) any Surcharge pursuant to Section 8(b);

(v) any modification, cleaning, or conversion of a Tank as requested by TRMC
pursuant to Section 9(a);

(vi) any reimbursement related to newly imposed taxes and regulations pursuant
to Section 10; and

(vii) any other services that may be agreed upon by the Parties.

(c) Fee Increases. Any fees of a fixed amount set forth in this Agreement and
any Terminal Service Order shall be increased on January 1 of each year of the
Term, commencing on January 1, 2015, by a percentage equal to the positive
change, if any, in the CPI-U (All Urban Consumers) during the first twelve
(12) Month period beginning fifteen (15) Months preceding such January 1, as
reported by the Bureau of Labor Statistics.

(d) Conflicts. In case of any conflict between the terms of this Agreement and
the terms of any Terminal Service Order, the terms of the applicable Terminal
Service Order shall govern.

7. CAPABILITIES OF FACILITIES

(a) Maintenance and Repair. Subject to Force Majeure and interruptions for
routine repair and maintenance, consistent with customary terminal industry
standards, TLO shall maintain each Tank and the Pipelines in a condition and
with a capacity sufficient to store and handle a volume of TRMC’s Products at
least equal to the current Operating Capacity for the Storage Facilities as a
whole. TLO’s obligations may be temporarily suspended during the occurrence of,
and for the entire duration of, a Force Majeure or other interruption of
service, to the extent such Force Majeure or other interruption of service
impairs TLO’s ability to perform such obligations. If for any reason, including,
without limitation, a Force Majeure event, the condition of any Tanks and/or
associated Pipelines are below the level necessary for TLO to store and handle a
volume of TRMC’s Products at least equal to the current Operating Capacity, then
within a reasonable period of time thereafter, TLO shall make repairs to restore
the capacity of such Tank and/or associated Pipeline(s) to ensure service at the
current Operating Capacity (“Restoration”). Except as provided below in
Section 7(b), all of such Restoration shall be at TLO’s cost and expense unless
the damage creating the need for such repairs was caused by the negligence or
willful misconduct of TRMC, its employees, agents or customers.



--------------------------------------------------------------------------------

(b) Capacity Resolution. In the event of the failure of TLO to maintain any
Pipeline or Tank in a condition and with a capacity sufficient to store and
handle a volume of TRMC’s Products equal to its current Operating Capacity, then
either Party shall have the right to call a meeting between executives of both
Parties by providing at least two (2) Business Days’ advance written notice. Any
such meeting shall be held at a mutually agreeable location and will be attended
by executives of both Parties each having sufficient authority to commit his or
her respective Party to a Capacity Resolution (as defined below). At the
meeting, the Parties will negotiate in good faith with the objective of reaching
a joint resolution for the Restoration of capacity of the Tank and/or its
associated Pipeline(s) which will, among other things, specify steps to be taken
by TLO to fully accomplish Restoration and the deadlines by which the
Restoration must be completed (the “Capacity Resolution”). Without limiting the
generality of the foregoing, the Capacity Resolution shall set forth an agreed
upon time schedule for the Restoration activities. Such time schedule shall be
reasonable under the circumstances, consistent with customary terminal industry
standards and shall take into consideration TLO’s economic considerations
relating to costs of the repairs and TRMC’s requirements concerning its refining
and marketing operations. TLO shall use commercially reasonable efforts to
continue to provide storage of TRMC’s Products at the applicable Storage
Facility, to the extent the Storage Facility has the capability of doing so,
during the period before Restoration is completed. In the event that TRMC’s
economic considerations justify incurring additional costs to restore the Tank
and/or associated Pipeline(s) in a more expedited manner than the time schedule
determined in accordance with the preceding sentences, TRMC may require TLO to
expedite the Restoration to the extent reasonably possible, subject to TRMC’s
payment upon the occurrence of mutually agreed upon milestones in the
Restoration process. In the event that the Operating Capacity of a Tank is
reduced, and the Parties agree that the Restoration of such Tank to its full
Operating Capacity is not justified under the standards set forth in the
preceding sentences, then the Parties shall negotiate an appropriate adjustment
to the Storage Services Fee to account for the reduced Operating Capacity
available for TRMC’s use. In the event the Parties agree to an expedited
Restoration plan in which TRMC agrees to pay the Restoration costs based on
milestone payments or if the Parties agree to a reduced Storage Services Fee,
then neither Party shall have the right to terminate this Agreement or any
applicable Terminal Service Order pursuant to Section 23 below, so long as any
such Restoration is completed with due diligence.

(c) TRMC’s Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of the Refinery, TLO either
(i) refuses or fails to meet with TRMC within the period set forth in
Section 7(b), (ii) fails to agree to perform a Capacity Resolution in accordance
with the standards set forth in Section 7(b), or (iii) fails to perform its
obligations in compliance with the terms of a Capacity Resolution, TRMC may, as
its sole remedy for any breach by TLO of any of its obligations under
Section 7(b), require TLO to complete a Restoration of the affected Pipeline or
Tank, and the Storage Services Fee shall be reduced, as described in
Section 7(b) above, to account for the reduced Operating Capacity available for
TRMC’s use until such Restoration is completed. Any such Restoration required
under this Section 7(c) shall be completed by TLO at TRMC’s cost. TLO shall use
commercially reasonable efforts to continue to provide storage and throughput of
TRMC’s Products at the affected Tank or Pipeline while such Restoration is being
completed. Any work performed by TLO pursuant to this Section 7(c) shall be
performed and completed in a good and workmanlike manner consistent with
applicable pipeline industry standards and in accordance with Applicable Law.
Additionally, during such period after the occurrence of (x) a Partnership
Change of Control or (y) a sale of the Refinery, TRMC may exercise any remedies
available to it under this Agreement or any Terminal Service Order (other than
termination), including the right to immediately seek temporary and permanent
injunctive relief for specific performance by TLO of the applicable provisions
of this Agreement or any Terminal Service Order, including, without limitation,
the obligation to make Restorations as described herein.



--------------------------------------------------------------------------------

8. REIMBURSEMENT; SURCHARGES

(a) Reimbursement. TRMC shall reimburse TLO for all of the following: (i) the
actual cost of any expenditures that TLO agrees to make upon TRMC’s request, and
(ii) any cleaning, degassing or other preparation of the Tanks at the expiration
of this Agreement.

(b) Surcharges.

(i) If, during the Term, any existing laws or regulations are changed or any new
laws or regulations are enacted that require TLO to make substantial and
unanticipated expenditures (whether capitalized or otherwise) with respect to a
Storage Facility or with respect to the services provided hereunder, TLO may,
subject to the terms of this Section 8(b), impose a surcharge to increase the
applicable service fee (a “Surcharge”) to cover TRMC’s pro rata share of the
cost of complying with these laws or regulations, based upon the percentage of
TRMC’s use of the services or facilities impacted by such new laws or
regulations.

(ii) TLO shall notify TRMC of any proposed Surcharge to be imposed pursuant to
Section 8(b)(i) sufficient to cover the cost of any required capital projects
and any ongoing increased operating costs. TLO and TRMC then shall negotiate in
good faith for up to thirty (30) days to mutually determine the effect of the
change in law or regulation or new law or regulation, the cost thereof, and how
such cost shall be amortized at an interest rate of no more than nine percent
(9%) as a Surcharge, with the understanding that TLO and TRMC shall use their
reasonable commercial efforts to mitigate the impact of, and comply with, these
laws and regulations. Without limiting the foregoing, if expenditures requiring
a Surcharge may be avoided or reduced through changes in operations, then the
Parties shall negotiate in good faith to set forth the appropriate changes to
Operating Capacities or other performance standards set forth in a Terminal
Service Order to evidence the reduction of the amount of a Surcharge while
leaving the Parties in the same relative economic position they held before the
laws or regulations were changed or enacted.

(iii) In the event any Surcharge results in less than a fifteen percent
(15%) increase in the applicable service fee, TRMC will be assessed such
Surcharge on all future invoices during the period in which such Surcharge is in
effect for the applicable amortization period, and TLO shall not terminate the
affected service from this Agreement.

(iv) In the event any Surcharge results in a fifteen percent (15%) or more
increase in the applicable service fee, TLO shall notify TRMC of the amount of
the Monthly Surcharge required to reimburse TLO for its costs, plus carrying
costs, together with reasonable supporting detail for the nature and amount of
any such Surcharge.

(A) If within thirty (30) days of such notification provided in
Section 8(b)(iv), TRMC does not agree to pay such Surcharge or to reimburse TLO
up front for its costs, TLO may elect to either:

(1) require TRMC to pay such Surcharge, up to a fifteen (15%) increase in the
applicable service fee; or

(2) terminate the Tank(s) or other facilities from this Agreement upon notice to
TRMC.



--------------------------------------------------------------------------------

(B) TLO’s performance obligations under this Agreement shall be suspended or
reduced during the above thirty (30)-day period to the extent that TLO would be
obligated to make such expenditures to continue performance during such period.

(v) In lieu of paying the Surcharge, TRMC may, at its option, elect to pay the
full cost of the substantial and unanticipated expenditures upon completion of a
project.

9. TANK MODIFICATION AND CLEANING; REMOVAL OF PRODUCT

(a) Tank Modifications. Each of the Tanks shall be used for its historical
service, provided however, that TRMC may request that a Tank be changed for
storage of a different grade or type of Product. In such an instance, TLO shall
agree in good faith to a change in such service, if the same can be accomplished
in accordance with reasonable commercial standards, accepted industry and
engineering guidelines, permit requirements and Applicable Law. If any such
modifications, improvements, vapor recovery, cleaning, degassing, or other
preparation of the Tanks is performed by TLO at the request of TRMC, TRMC shall
bear all direct costs attributable thereto, including, without limitation, the
cost of removal, processing, transportation, and disposal of all waste and the
cost of any taxes or mutually agreed charges TLO may be required to pay in
regard to such waste (subject to subparagraph (c) below), which costs shall be
set forth on the applicable Terminal Service Order. TLO may require TRMC to pay
all such amounts prior to commencement of any remodeling work on the Tanks, or
by mutual agreement, the Parties may agree upon an increase in the Storage
Services Fee to reimburse TLO for its costs of such modifications, plus a
reasonable return on capital. All of such costs associated with Tank
modifications shall be documented by a Terminal Service Order to be executed by
the Parties.

(b) Responsibility for Fees. Should TLO take any of the Tanks out of service for
regulatory requirements, repair, or maintenance, TRMC shall be solely
responsible for any alternative storage or Product movements as required and all
third-party fees associated with such movements that are not within a Storage
Facility; provided that TLO shall not be reimbursed for any costs of
transportation through TLO’s facilities that it might be entitled to collect
under any tariff or agreement with TRMC. Unless any Tank is removed specifically
at TRMC’s request, TRMC shall not be responsible to TLO for any Storage Services
Fees for any Tanks taken out of service during the period that such Tank is out
of service.

(c) Removal of Product. Materials stored in or removed from any Storage Facility
shall at all times remain owned by TRMC or any applicable Replacement Customer,
and the owner of the Product shall always remain responsible for, at the owner’s
sole cost, receiving custody of all of its materials to be removed from such
Storage Facility, making appropriate arrangements to receive custody at such
Storage Facility in a manner acceptable to TLO, and disposal of such material
after custody is returned to the owner. TRMC shall be responsible for any fees
and costs associated with the disposal of hazardous waste (unless caused by
TLO’s negligence). TLO shall have no obligations regarding disposition of such
materials, other than to return custody to the owner at such Storage Facility.

10. NEWLY IMPOSED TAXES AND REGULATIONS

TRMC shall promptly reimburse TLO for any newly imposed taxes, levies,
royalties, assessments, licenses, fees, charges, surcharges and sums due of any
nature whatsoever (other than income taxes, gross receipt taxes and similar
taxes) by any federal, state or local government or agency that TLO incurs on
TRMC’s behalf for the services provided by TLO under this Agreement or any
applicable Terminal Service Order. If TLO is required to pay any of the
foregoing, TRMC shall promptly reimburse TLO in accordance with the payment
terms set forth in this Agreement. Any such newly imposed taxes shall be
specified in an applicable Terminal Service Order.



--------------------------------------------------------------------------------

11. PAYMENTS

TLO will invoice TRMC on a Monthly basis, and all amounts due under this
Agreement and any Terminal Service Order no later than ten (10) days after
TRMC’s receipt of TLO’s invoice. Any past due payments owed by either Party
shall accrue interest, payable on demand, at the lesser of (i) the rate of
interest announced publicly by JPMorgan Chase Bank, in New York, New York, as
JPMorgan Chase Bank’s prime rate (which Parties acknowledge and agree is
announced by such bank and used by the Parties for reference purposes only and
may not represent the lowest or best rate available to any of the customers of
such bank or the Parties), plus four percent (4%), and (ii) the highest rate of
interest (if any) permitted by Applicable Law, from the due date of the payment
through the actual date of payment.

12. SCHEDULING

All scheduling of delivery into and redelivery out of the Tanks shall be decided
by mutual agreement of the Parties. TRMC shall identify to TLO prior to the
delivery of any Product to a Storage Facility, the specific Tanks to be used for
receiving and storing such Product.

13. SERVICES; VOLUME LOSSES; MEASUREMENT

(a) Services. The services provided by TLO pursuant to this Agreement or any
applicable Terminal Service Order shall only consist of storage of the Products
at the Tanks.

(b) Volume Losses. For a period of six (6) months after the Commencement Date,
the Parties agree to adopt the applicable measurement and volume loss control
practices in effect on the Commencement Date. The Parties agree to renegotiate
the applicable measurement and volume loss control practices at the end of the
six (6)-month period with the intent for the tolerance percentage of volume loss
to be at the industry standard of 0.25%.

(c) Pipeline Measurement. All quantities of Products received and delivered by
pipeline at shall be measured and determined based upon the meter readings of
the pipeline operator, as reflected by delivery tickets, or if such meters are
unavailable, by applicable calibration tables. All quantities shall be adjusted
to net gallons at 60° F in accordance with ASTM D-1250 Petroleum Measurement
Tables, or latest revisions thereof. Meters and temperature probes shall be
calibrated according to applicable API standards. TRMC shall have the right, at
its sole expense, and in accordance with applicable procedure, to independently
certify such calibration.

(d) Storage Tank Measurement. Storage Tank gauging shall be performed by TLO’s
personnel. TRMC may perform joint gauging at its sole expense with TLO’s
personnel at the time of delivery or receipt of Product, to verify the amount
involved. If TRMC requests an independent gauger, such gauger must be acceptable
to TLO and such gauging shall be at TRMC’s sole expense.

14. CUSTODY TRANSFER AND TITLE

TLO shall be deemed to have custody of the Product after it enters TLO’s fixed
receiving flange and until the Product leaves the fixed delivery flange on the
receiving manifold at the Storage Facility. TRMC shall be deemed to receive
custody of the Product when it enters the delivery flange into the applicable
pipeline which delivers Product into the Refinery. Upon re-delivery of any
Product to TRMC’s account, TRMC shall become solely responsible for any loss,
damage or injury to Person or property or the environment, arising out of
transportation, possession or use of such Product after transfer of custody.
Title to all TRMC’s Products received in each Storage Facility shall remain with
TRMC at all times. Both Parties acknowledge that this Agreement and any Terminal
Service Order represent a bailment of Products by TRMC to TLO and not a
consignment of Products, it being understood that TLO has no authority hereunder
to sell or seek purchasers for the Products of TRMC. TRMC hereby warrants that
it shall have good title to and the right to deliver, store and receive Products
pursuant to the terms of this Agreement or any applicable Terminal Service
Order. TRMC acknowledges that, notwithstanding anything to the contrary
contained in this Agreement or in any Terminal Service Order, TRMC acquires no
right, title or interest in or to any of the Storage Facilities), except the
right to receive, deliver and store the Products in the Tanks. TLO shall retain
control of the Storage Facilities.



--------------------------------------------------------------------------------

15. OPERATING PROCEDURES; SERVICE INTERRUPTIONS

(a) Operating Procedures for TRMC. TRMC hereby agrees to strictly abide by any
and all procedures (the “Operating Procedures”) relating to the operation and
use of the Storage Facilities (including the Tanks) and the Pipelines that
generally apply to receipt, delivery, storage, and movement of Products at the
Storage Facilities. TLO shall provide TRMC with a current copy of its Operating
Procedures and shall provide TRMC with thirty (30) days’ prior written notice of
any changes to the Operating Procedures, unless a shorter implementation of such
revised Operating Procedures is required by Applicable Law.

(b) Operating Procedures for TLO. TLO shall carry out the handling of the
Products at the Storage Facilities, the Tanks, and the Pipelines in accordance
with the Operating Procedures.

(c) Service Interruptions. TLO shall use reasonable commercial efforts to
minimize the interruption of service at each Tank and/or any of the associated
Pipeline(s). TLO shall promptly inform TRMC’s operational personnel of any
anticipated partial or complete interruption of service at any Tank and/or
associated Pipelines, including relevant information about the nature, extent,
cause and expected duration of the interruption and the actions TLO is taking to
resume full operations, provided that TLO shall not have any liability for any
failure to notify, or delay in notifying, TRMC of any such matters except to the
extent TRMC has been materially prejudiced or damaged by such failure or delay.

16. LIENS

TLO hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman’s liens, custodian’s liens, rights
of retention and/or similar rights under all applicable laws, which TLO would or
might otherwise have under or with respect to all Products stored or handled
hereunder. TLO further agrees to furnish documents reasonably acceptable to TRMC
and its lender(s) (if applicable), and to cooperate with TRMC in assuring and
demonstrating that Product titled in TRMC’s name shall not be subject to any
lien on the Storage Facilities or TLO’s Product stored there.

17. COMPLIANCE WITH LAW AND GOVERNMENT REGULATIONS

(a) Compliance With Law. None of the Products covered by this Agreement or any
Terminal Service Order shall be derived from any Product which was produced or
withdrawn from storage in violation of any federal, state or other governmental
law, nor in violation of any rule, regulation or promulgated by any governmental
agency having jurisdiction.

(b) Licenses and Permits. TLO shall maintain all necessary licenses and permits
for the storage of Products at the Storage Facilities.

(c) Applicable Law. The Parties are entering into this Agreement and any
Terminal Service Order in reliance upon and shall fully comply with all
Applicable Law which directly or indirectly affects the Products hereunder, or
any receipt, throughput delivery, transportation, handling or storage of
Products hereunder or the ownership, operation or condition of the Storage
Facilities. Each Party shall be responsible for compliance with all Applicable
Laws associated with such Party’s respective performance hereunder and the
operation of such Party’s facilities. In the event any action or obligation
imposed upon a Party under this Agreement and any Terminal Service Order shall
at any time be in conflict with any requirement of Applicable Law, then this
Agreement and any Terminal Service Order, shall immediately be modified to
conform the action or obligation so adversely affected to the requirements of
the Applicable Law, and all other provisions of this Agreement and any Terminal
Service Order shall remain effective.



--------------------------------------------------------------------------------

(d) New Or Changed Applicable Law. If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement or any Terminal Service Order and which has a material adverse
economic impact upon a Party, then either Party, acting in good faith, shall
have the option to request renegotiation of the relevant provisions of this
Agreement or any Terminal Service Order with respect to future performance. The
Parties shall then meet and negotiate in good faith amendments to this Agreement
or to an applicable Terminal Service Order that will conform to the new
Applicable Law while preserving the Parties’ economic, operational, commercial
and competitive arrangements in accordance with the understandings set forth
herein.

18. LIMITATION ON LIABILITY; WARRANTIES

(a) No Special Damages. IN NO EVENT SHALL A PARTY BE LIABLE TO THE OTHER PARTY
FOR ANY LOST PROFITS OR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, NO MATTER HOW CHARACTERIZED, RELATING TO THIS AGREEMENT AND ARISING
FROM ANY CAUSE WHATSOEVER, EXCEPT WITH RESPECT TO INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES ACTUALLY AWARDED TO A THIRD PARTY OR ASSESSED
BY A GOVERNMENTAL AUTHORITY AND FOR WHICH A PARTY IS PROPERLY ENTITLED TO
INDEMNIFICATION FROM THE OTHER PARTY PURSUANT TO THE EXPRESS PROVISIONS OF THIS
AGREEMENT.

(b) Claims and Liability for Lost Product. TLO shall not be liable to TRMC for
lost or damaged Product unless TRMC notifies TLO in writing within ninety
(90) days of the report of any incident or the date TRMC learns of any such loss
or damage to the Product. TLO’s maximum liability to TRMC for any lost or
damaged Product shall be limited to (i) the lesser of (1) the replacement value
of the Product at the time of the incident based upon the price as posted by
Platts or similar publication for similar Product in the same locality, and if
no other similar Product is in the locality, then in the state, or (2) the
actual cost paid for the Product by TRMC (copies of TRMC’s invoices of cost paid
must be provided), less (ii) the salvage value, if any, of the damaged Product.

(c) No Guarantees or Warranties. Except as expressly provided in the Agreement,
neither TRMC nor TLO makes any guarantees or warranties of any kind, expressed
or implied. TLO specifically disclaims all implied warranties of any kind or
nature, including any implied warranty of merchantability and/or any implied
warranty of fitness for a particular purpose.



--------------------------------------------------------------------------------

19. INDEMNIFICATION

(a) TLO Indemnities. Notwithstanding anything else contained in this Agreement
or any Terminal Service Order, TLO shall release, defend, protect, indemnify,
and hold harmless TRMC, its carriers, and each of its and their respective
affiliates, officers, directors, employees, agents, contractors, successors, and
assigns (excluding any member of the Partnership Group) (collectively the “TRMC
Group”), from and against any and all demands, claims (including third-party
claims), losses, costs, suits, or causes of action (including, but not limited
to, any judgments, losses, liabilities, fines, penalties, expenses, interest,
reasonable legal fees, costs of suit, and damages, whether in law or equity and
whether in contract, tort, or otherwise) for or relating to (i) personal or
bodily injury to, or death of the employees of TRMC, TLO or the General Partner,
and, as applicable, their carriers, customers, representatives, and agents,
(ii) loss of or damage to any property, products, material, and/or equipment
belonging to TRMC, TLO and, as applicable, their carriers, customers,
representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors (except for those volume losses of Products
provided for herein), (iii) loss of or damage to any other property, products,
material, and/or equipment of any other description (except for those volume
losses of Products provided for herein), and/or personal or bodily injury to, or
death of any other Person or Persons; and with respect to clauses (i) through
(iii) above, which is caused by or resulting in whole or in part from the acts
and omissions of TLO or the General Partner in connection with the ownership or
operation of the Pipelines or the Storage Facilities and the services provided
hereunder, and, as applicable, their carriers, customers (other than TRMC),
representatives, and agents, or those of their respective employees with respect
to such matters, and (iv) any losses incurred by TRMC due to violations of this
Agreement or any Terminal Service Order by TLO, or, as applicable, its customers
(other than TRMC), representatives, and agents; PROVIDED THAT TLO SHALL NOT BE
OBLIGATED TO RELEASE, INDEMNIFY OR HOLD HARMLESS TRMC OR ANY MEMBER OF THE TRMC
GROUP FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF
CONTRACT, STRICT LIABILITY OR THE NEGLIGENT ACTS, ERRORS, OMISSIONS OR WILLFUL
MISCONDUCT OF TRMC OR ANY MEMBER OF THE TRMC GROUP.

(b) TRMC Indemnities. Notwithstanding anything else contained in this Agreement
or any Terminal Service Order, TRMC shall release, defend, protect, indemnify,
and hold harmless TLO, General Partner, the Partnership, their subsidiaries and
their respective officers, directors, members, managers, employees, agents,
contractors, successors, and assigns (collectively the “Partnership Group”) from
and against any and all demands, claims (including third-party claims), losses,
costs, suits, or causes of action (including, but not limited to, any judgments,
losses, liabilities, fines, penalties, expenses, interest, reasonable legal
fees, costs of suit, and damages, whether in law or equity and whether in
contract, tort, or otherwise) for or relating to (i) personal or bodily injury
to, or death of the employees of TLO, the General Partner, TRMC, and, as
applicable, their carriers, customers, representatives, and agents; (ii) loss of
or damage to any property, products, material, and/or equipment belonging to
TLO, TRMC, and, as applicable, their carriers, customers, representatives, and
agents, and each of their respective affiliates, contractors, and subcontractors
(except for those volume losses of Products provided for herein); (iii) loss of
or damage to any other property, products, material, and/or equipment of any
other description (except for those volume losses of Products provided for
herein), and/or personal or bodily injury to, or death of any other Person or
Persons; and with respect to clauses (i) through (iii) above, which is caused by
or resulting in whole or in part from the acts and omissions of TRMC, in
connection with TRMC’s use of the Pipelines or the Storage Facilities and the
services provided hereunder and TRMC’s Products stored hereunder, and, as
applicable, its carriers, customers, representatives, and agents, or those of
their respective employees with respect to such matters; and (iv) any losses
incurred by TLO due to violations of this Agreement or any Terminal Service
Order by TRMC, or, as applicable, its carriers, customers, representatives, and
agents; PROVIDED THAT TRMC SHALL NOT BE OBLIGATED TO RELEASE, INDEMNIFY OR HOLD
HARMLESS TLO OR ANY MEMBER OF THE PARTNERSHIP GROUP FROM AND AGAINST ANY CLAIMS
TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, STRICT LIABILITY OR THE
NEGLIGENT ACTS, ERRORS, OMISSIONS OR WILLFUL MISCONDUCT OF TLO OR ANY MEMBER OF
THE PARTNERSHIP GROUP. For the avoidance of doubt, nothing herein shall
constitute a release by TRMC of any volume losses that are caused by gross
negligence, breach of this Agreement or any Terminal Service Order, or willful
misconduct of TLO or any member of the Partnership Group.

 



--------------------------------------------------------------------------------

(c) Written Claim. Neither Party shall be obligated to indemnify the other Party
or be liable to the other Party unless a written claim for indemnity is
delivered to the other Party within ninety (90) days after the date that a claim
is reported or discovered, whichever is earlier.

(d) No Limitation. Except as expressly provided otherwise in this Agreement, the
scope of these indemnity provisions may not be altered, restricted, limited, or
changed by any other provision of this Agreement. The indemnity obligations of
the Parties as set out in this Section 19 are independent of any insurance
requirements as set out in Section 26, and such indemnity obligations shall not
be lessened or extinguished by reason of a Party’s failure to obtain the
required insurance coverages or by any defenses asserted by a Party’s insurers.

(e) Survival. These indemnity obligations shall survive the termination of this
Agreement until all applicable statutes of limitation have run regarding any
claims that could be made with respect to the activities contemplated by this
Agreement.

(f) Mutual and Express Acknowledgement. THE INDEMNIFICATION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY
INDEMNIFIED PARTY. EACH PARTY ACKNOWLEDGES THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE. NOTICE IN THIS
CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER THE RIGHTS AND
OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS
AGREEMENT.

(g) Third Party Indemnification. If any Party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.

20. TERMINATION; RIGHT TO ENTER INTO A NEW AGREEMENT

(a) Termination for Default. A Party shall be in default under this Agreement or
any Terminal Service Order if:

(i) the Party breaches any provision of this Agreement, a Terminal Service Order
or any of the Related Agreements (but with respect to the SoCal Transportation
Services Agreement, only with respect to the pipelines that transport Product to
and from marine terminals), which breach has a material adverse effect on the
other Party (with such material adverse effect being determined based on this
Agreement and all Terminal Service Orders considered as a whole), and such
breach is not excused by Force Majeure or cured within fifteen (15) Business
Days after notice thereof (which notice shall describe such breach in reasonable
detail) is received by such Party (unless such failure is not commercially
reasonably capable of being cured in such fifteen (15) Business Day Period in
which case such Party shall have commenced remedial action to cure such breach
and shall continue to diligently and timely pursue the completion of such
remedial action after such notice); or



--------------------------------------------------------------------------------

(ii) the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.

If either Party is in default as described above, then (i) if TRMC is in
default, TLO may or (ii) if TLO is in default, TRMC may: (A) terminate this
Agreement and all applicable Terminal Service Orders upon notice to the
defaulting Party; (B) withhold any payments due to the defaulting Party under
this Agreement and the Terminal Service Orders; and/or (C) pursue any other
remedy at law or in equity.

(b) Termination of a Lease or Sublease. Upon the termination or cancellation of
the Terminal 2 Port Lease, the Terminal 2 Sublease Agreement, or the Terminals 2
and Terminal 3 Ground Lease (with respect to Terminal 2 and/or Terminal 3, as
the case may be) for any reason other than renewal and/or amendment, this
Agreement shall immediately terminate as to the applicable Storage Facility
without penalty to either Party.

(c) Obligation to Cure. If a Party breaches any provision of this Agreement, a
Terminal Services Order or a Related Agreement, which breach does not have a
material adverse effect on the other Party, the breaching Party shall still have
the obligation to cure such breach.

(d) Obligations at Termination. Unless otherwise mutually agreed by the Parties,
within thirty (30) days of the termination or expiration of this Agreement,
(i) TRMC shall promptly remove all of its removable Products from the Storage
Facilities and (ii) TLO shall remove the remaining Tank Heels and tank bottoms
and deliver them to TRMC or TRMC’s designee. In the event all of the Product is
not removed within such thirty (30) day period, TRMC shall be assessed a
holdover storage fee, calculated on the same basis as the Storage Services Fee,
to all Products held in storage more than thirty (30) days beyond the
termination or expiration of this Agreement until such time TRMC’s entire
Product is removed from the Tanks and the Storage Facilities; provided, however,
that TRMC shall not be assessed any storage fees associated with the removal of
Product to the extent that TRMC’s ability to remove such Product is delayed or
hindered by TLO, its agents, or contractors for any reason.

21. RIGHT TO ENTER INTO A NEW STORAGE AGREEMENT

(a) Right to Enter New Agreement. Upon termination of this Agreement for reasons
other than (x) a default by TRMC and (y) any other termination of this Agreement
initiated by TRMC pursuant to Section 20, TRMC shall have the right to require
TLO to enter into a new storage services agreement (with ancillary Terminal
Service Orders, as appropriate) with TRMC that (i) is consistent with the terms
set forth in this Agreement and Terminal Service Orders in effect at the time of
such termination, (ii) relates to the same Storage Facilities and the Tanks that
are the subject matter of this Agreement and applicable Terminal Service Orders,
and (iii) has commercial terms that are, in the aggregate, equal to or more
favorable to TLO than fair market value terms as would be agreed by
similarly-situated parties negotiating at arm’s length; provided, however, that
the term of any such new storage services agreement shall not extend beyond
December 5, 2033.

(b) New Agreement; Right of First Refusal. In the event that TLO proposes to
enter into a storage services agreement with a third party within two (2) years
after the termination of this Agreement for reasons other than (x) by default by
TRMC and (y) any other termination of this Agreement initiated by TRMC pursuant
to Section 20, TLO shall give TRMC ninety (90) days’ prior written notice of any
proposed new storage services agreement with a third party, including
(i) details of all of the material terms and conditions thereof and (ii) a
thirty (30)-day period (beginning upon TRMC’s receipt of such written notice)
(the “First Offer Period”) in which TRMC may make a good faith offer to enter
into a new storage services agreement with TLO (the “Right of First Refusal”).
If TRMC makes an offer on terms no less favorable to TLO than the third-party
offer with respect to such storage services agreement during the First Offer
Period, then TLO shall be obligated to enter into a storage services agreement
with TRMC on the terms set forth in subsection (a) above. If TRMC does not
exercise its Right of First Refusal in the manner set forth above, TLO may, for
the next ninety (90) days, proceed with the negotiation of the third-party
storage services agreement. If no third party agreement is consummated during
such ninety-day period, the terms and conditions of this Section 21(b) shall
again become effective.



--------------------------------------------------------------------------------

22. FORCE MAJEURE

(a) Force Majeure Notice. As soon as possible upon the occurrence of a Force
Majeure, TLO shall provide TRMC with written notice of the occurrence of such
Force Majeure (a “Force Majeure Notice”). TLO shall identify in such Force
Majeure Notice the approximate length of time that TLO reasonably believes in
good faith such Force Majeure shall continue (the “Force Majeure Period”). For
the duration of the Force Majeure Period, the Storage Services Fee shall be
reduced by an amount equal to the Shell Capacity for each affected Tank,
provided that if TRMC is able to continue to store Product in a Tank during the
Force Majeure Period, but at a reduced Operating Capacity, the Storage Services
Fee shall be reduced in proportion to the amount the effective Operating
Capacity is reduced. If TLO advises in any Force Majeure Notice that it
reasonably believes in good faith that the Force Majeure Period shall continue
for more than twelve (12) consecutive Months, then, subject to Section 7 above,
at any time after TLO delivers such Force Majeure Notice, either Party may
terminate that portion of this Agreement or any Terminal Service Order solely
with respect to the affected Tank(s) at the applicable Storage Facility, but
only upon delivery to the other Party of a notice (a “Termination Notice”) at
least twelve (12) Months prior to the expiration of the Force Majeure Period;
provided, however; that such Termination Notice shall be deemed cancelled and of
no effect if the Force Majeure Period ends prior to the expiration of such
twelve-Month period. For the avoidance of doubt, neither Party may exercise its
right under this Section 22(a) to terminate this Agreement or any Terminal
Service Order as a result of a Force Majeure with respect to any machinery,
storage, tanks, lines of pipe or other equipment that has been unaffected by, or
has been restored to working order since, the applicable Force Majeure,
including pursuant to a Restoration under Section 7.

(b) Termination Notice. Notwithstanding the foregoing, if TRMC delivers a
Termination Notice to TLO (the “TRMC Termination Notice”) and, within thirty
(30) days after receiving such TRMC Termination Notice, TLO notifies TRMC that
TLO reasonably believes in good faith that it shall be capable of fully
performing its obligations under this Agreement or any Terminal Service Order
within a reasonable period of time and TRMC mutually agrees, which agreement
shall not be unreasonably withheld, then the TRMC Termination Notice shall be
deemed revoked and the applicable portion of this Agreement or any Terminal
Service Order shall continue in full force and effect as if such TRMC
Termination Notice had never been given.

23. SUSPENSION OF REFINERY OPERATIONS

This Agreement shall continue in full force and effect regardless of whether
TRMC decides to permanently or temporarily suspend refining operations at the
Refinery. TRMC is not permitted to suspend or reduce its obligations under this
Agreement or any Terminal Service Order in connection with a shutdown of the
Refinery for scheduled turnarounds or other regular servicing or maintenance. If
refining operations at the Refinery are suspended for any reason (including
Refinery turnarounds and other scheduled maintenance), then TRMC shall remain
liable for Storage Services Fees under this Agreement or any Terminal Service
Order for the duration of the suspension. TRMC shall provide at least thirty
(30) days’ prior written notice of any suspension of operations at the Refinery
due to a planned turnaround or scheduled maintenance.



--------------------------------------------------------------------------------

24. ASSIGNMENT; SUBCONTRACT; PARTNERSHIP CHANGE OF CONTROL

(a) Assignment to TLO. On the Commencement Date, the General Partner shall
assign all of its rights and obligations under this Agreement to the
Partnership. The Partnership shall immediately assign its rights and obligations
hereunder to TLO. Upon such assignment to TLO, TLO shall have all of the
respective rights and obligations set forth herein during the Term of this
Agreement.

(b) TRMC Assignment to Third Party. TRMC shall not assign any of its rights or
obligations under this Agreement without TLO’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that TRMC may assign this Agreement without TLO’s consent in connection
with a sale by TRMC of the Refinery so long as the transferee: (i) agrees to
assume all of TRMC’s obligations under this Agreement and (ii) is financially
and operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TRMC in its reasonable judgment.

(c) Subcontract. Should TRMC desire to subcontract to a third party
(“Replacement Customer”) any dedicated storage subject to a Terminal Service
Order, TRMC must notify TLO in writing prior to the proposed start of the
subcontract. TLO has the right to approve any Replacement Customer with such
approval being conditioned only upon reasonable commercial standards. Unless
otherwise agreed in writing between TRMC and TLO, and between Replacement
Customer and TLO, TRMC will continue to be liable for all terms and conditions
of this Agreement related to any subcontracted Tank, including, but not limited
to, remittance of any fees set forth in a Terminal Service Order applicable to
the subcontracted Tank. TRMC shall be responsible for collection of any fees due
to TRMC from the Replacement Customer. TRMC and TLO may mutually agree that
operational notices concerning scheduling and similar matters can be directly
provided between TLO and any Replacement Customer.

(d) TLO Assignment. TLO shall not assign any of its rights or obligations under
this Agreement without TRMC’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that (i) TLO
may assign this Agreement without TRMC’s consent in connection with a sale by
TLO of the Storage Facilities so long as the transferee: (A) agrees to assume
all of TLO’s obligations under this Agreement; (B) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TLO in its reasonable judgment; and (C) is not a
competitor of TRMC; and (ii) TLO shall be permitted to make a collateral
assignment of this Agreement solely to secure working capital financing for TLO.

(e) Notification of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

(f) Partnership Change of Control. TRMC’s obligations hereunder shall not
terminate in connection with a Partnership Change of Control, provided, however,
that in the case of any Partnership Change of Control, TRMC shall have the
option to extend the Term of this Agreement as provided in Section 4. TLO shall
provide TRMC with notice of any Partnership Change of Control at least sixty
(60) days prior to the effective date thereof.



--------------------------------------------------------------------------------

25. ACCOUNTING PROVISIONS AND DOCUMENTATION; AUDIT

(a) Storage Services Fee Documentation. Within ten (10) Business Days following
the end of each Month, TLO shall furnish TRMC with a statement showing, by Tank,
a calculation of all of TRMC’s Monthly Storage Services Fees. TLO shall furnish
all appropriate documentation to support the calculation of all fees, and, to
the extent reasonably available, to document movement of Products through the
Storage Facilities.

(b) Access. Each Party and its duly authorized agents and/or representatives
shall have reasonable access to the accounting records and other documents
maintained by the other Party which relate to this Agreement, and shall have the
right to audit such records at any reasonable time or times during the Term and
for a period of up to three years after termination of this Agreement. Claims as
to shortage in quantity or defects in quality shall be made by written notice
within ninety (90) days after the delivery in question or shall be deemed to
have been waived.

26. INSURANCE

(a) Coverage. At all times during the Term and for a period of two (2) years
after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, TRMC shall maintain at its expense the
below listed insurance in the amounts specified below which are minimum
requirements. Such insurance shall provide coverage to TLO and such policies,
other than Worker’s Compensation Insurance, shall include TLO as an Additional
Insured. Each policy shall provide that it is primary to and not contributory
with any other insurance, including any self-insured retention, maintained by
TLO (which shall be excess) and each policy shall provide the full coverage
required by this Agreement and any Terminal Service Order. All such insurance
shall be written with carriers and underwriters acceptable to TLO, and eligible
to do business in the State of California and having and maintaining an A.M.
Best financial strength rating of no less than “A-” and financial size rating no
less than “VII”; provided that TRMC may procure worker’s compensation insurance
from the State of California. All limits listed below are required MINIMUM
LIMITS:

(i) Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the State of California, in limits not less than
statutory requirements;

(ii) Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;

(iii) Commercial General Liability Insurance, with minimum limits of $1,000,000
combined single limit per occurrence for bodily injury and property damage
liability, or such higher limits as may be required by TLO or by Applicable Law
from time to time. This policy shall include Broad Form Contractual Liability
insurance coverage which shall specifically apply to the obligations assumed in
this Agreement and any Terminal Service Order by TRMC;

(iv) Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by TRMC or by Applicable Law from time to time. Limits of liability
for this insurance must be not less than $1,000,000 per occurrence;



--------------------------------------------------------------------------------

(v) Excess (Umbrella) Liability Insurance with limits not less than $4,000,000
per occurrence. Additional excess limits may be utilized to supplement
inadequate limits in the primary policies required in items (ii), (iii), and
(iv) above;

(vi) Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and

(vii) Property Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party property insurance to adequately cover
TRMC’s owned property; including personal property of others.

(b) Waiver of Subrogation. All such policies must be endorsed with a Waiver of
Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against TLO, and shall contain where applicable, a
severability of interest clause and a standard cross liability clause.

(c) Insurance Certificates. Upon execution of this Agreement and prior to the
operation of any equipment by TRMC, TRMC will furnish to TLO, and at least
annually thereafter (or at any other times upon request by TLO) during the Term
(and for any coverage maintained on a “claims-made” basis, for two (2) years
after the termination of this Agreement or any applicable Terminal Service
Order), insurance certificates and/or certified copies of the original policies
to evidence the insurance required herein. Such certificates shall be in the
form of the “Accord” Certificate of Insurance, and reflect that they are for the
benefit of TLO and shall provide that there will be no material change in or
cancellation of the policies unless TLO is given at least thirty (30) days prior
written notice. Certificates providing evidence of renewal of coverage shall be
furnished to TLO prior to policy expiration.

(d) Self-Insurance. TRMC shall be solely responsible for any deductibles or
self-insured retention.

27. NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
hand delivery, when delivered; (ii) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (iii) if mailed by an internationally recognized overnight express
mail service such as Federal Express, UPS, or DHL Worldwide, one (1) Business
Day after deposit therewith prepaid; or (iv) by e-mail one (1) Business Day
after delivery with receipt confirmed. All notices will be addressed to the
Parties at the respective addresses as follows:

If to TRMC, to:

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: Charles A. Cavallo III, Managing Attorney—Commercial

phone: (210) 626-4045

email: Charles.A.Cavallo@tsocorp.com



--------------------------------------------------------------------------------

For all other notices and communications:

Attention: Dennis C. Bak

phone: 310-847-3846

email: Dennis.C.Bak@tsocorp.com

If to TLO, to:

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: Charles S. Parrish, General Counsel

phone: (210) 626-4280

email: Charles.S.Parrish@tsocorp.com

For all other notices and communications:

Attention: Rick D. Weyen, Vice President, Logistics

phone: (210) 626-4379

email: Rick.D.Weyen@tsocorp.com

or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.

28. CONFIDENTIAL INFORMATION

(a) Obligations. Each Party shall use reasonable efforts to retain the other
Parties’ Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 28. Each Party further agrees
to take the same care with the other Party’s Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:

(i) is available, or become available, to the general public without fault of
the receiving Party;

(ii) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party;

(iii) is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

(iv) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 28, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.



--------------------------------------------------------------------------------

(b) Required Disclosure. Notwithstanding Section 28(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange of the disclosing
Party’s Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party’s Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.

(c) Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party or destroyed with destruction certified by the
receiving Party upon termination of this Agreement, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 28, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement or any Terminal Service Order (the “Receiving Party Personnel”). The
Receiving Party Personnel who have access to any Confidential Information of the
disclosing Party will be made aware of the confidentiality provision of this
Agreement, and will be required to abide by the terms thereof. Any third party
contractors that are given access to Confidential Information of a disclosing
Party pursuant to the terms hereof shall be required to sign a written agreement
pursuant to which such Receiving Party Personnel agree to be bound by the
provisions of this Agreement, which written agreement will expressly state that
it is enforceable against such Receiving Party Personnel by the disclosing
Party.

(e) Survival. The obligation of confidentiality under this Section 28 shall
survive the termination of this Agreement for a period of two (2) years.

29. MISCELLANEOUS

(a) Modification; Waiver. This Agreement or any Terminal Service Order may be
amended or modified only by a written instrument executed by the Parties. Any of
the terms and conditions of this Agreement or any Terminal Service Order may be
waived in writing at any time by the Party entitled to the benefits thereof. No
waiver of any of the terms and conditions of this Agreement or any Terminal
Service Order, or any breach thereof, will be effective unless in writing signed
by a duly authorized individual on behalf of the Party against which the waiver
is sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement or any Terminal Service Order will be deemed or will constitute a
waiver of any other term or condition or of any later breach (whether or not
similar), nor will such waiver constitute a continuing waiver unless otherwise
expressly provided.



--------------------------------------------------------------------------------

(b) Integration. This Agreement, together with the Schedules and Terminal
Service Orders and the other agreements executed on the date hereof in
connection with the transactions contemplated by the Tranche 2 Contribution
Agreement, constitutes the entire agreement among the Parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings of
the Parties in connection therewith. In the event of a conflict of provisions of
this Agreement and the Carson Asset Indemnity Agreement dated as of the date
hereof by and among Partnership, General Partner, TRMC, TLO, and Tesoro
Corporation (“Carson Asset Indemnity Agreement”), the provisions of the Carson
Asset Indemnity Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in this Agreement.

(c) Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:

(i) Preparation of this Agreement has been a joint effort of the Parties and the
resulting Agreement against one of the Parties as the drafting Party.

(ii) Plural and singular words each include the other.

(iii) Masculine, feminine and neutral genders each include the others.

(iv) The word “or” is not exclusive and includes “and/or.”

(v) The words “includes” and “including” are not limiting.

(vi) References to the Parties include their respective successors and permitted
assignees.

(vii) The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.

(d) Governing Law; Jurisdiction. This Agreement and any Terminal Service Order
shall be governed by the laws of the State of Texas without giving effect to its
conflict of laws principles. Each Party hereby irrevocably submits to the
exclusive jurisdiction of any federal court of competent jurisdiction situated
in the United States District Court for the Western District of Texas, San
Antonio Division, or if such federal court declines to exercise or does not have
jurisdiction, in the district court of Bexar County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of said Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement or any Terminal Service Order brought in such Courts, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
Court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such Court, that such Court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.

(e) Counterparts. This Agreement and any Terminal Service Order may be executed
in one or more counterparts (including by facsimile or portable document format
(pdf)) for the convenience of the Parties hereto, each of which counterparts
will be deemed an original, but all of which counterparts together will
constitute one and the same agreement.



--------------------------------------------------------------------------------

(f) Severability. Whenever possible, each provision of this Agreement and any
Terminal Service Order will be interpreted in such manner as to be valid and
effective under applicable law, but if any provision of this Agreement or any
Terminal Service Order or the application of any such provision to any Person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

(g) No Third Party Beneficiaries. Except as specifically provided herein,
including as set forth in Section 19, it is expressly understood that the
provisions of this Agreement and any Terminal Service Order do not impart
enforceable rights in anyone who is not a Party or successor or permitted
assignee of a Party.

(h) WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PURCHASE ORDER OR ANY PERFORMANCE
OR FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER.

(i) Schedules and Terminal Service Orders(s). Each of the Schedules and Terminal
Service Order(s) attached hereto and referred to herein is hereby incorporated
in and made a part of this Agreement as if set forth in full herein.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

TESORO LOGISTICS OPERATIONS LLC       TESORO REFINING & MARKETING COMPANY LLC

By:

 

/s/ Phillip M. Anderson

      By:   

/s/ Gregory J. Goff

  Phillip M. Anderson          Gregory J. Goff   President          Chairman of
the Board of Managers and President Solely with respect to Section 24(a):      
TESORO LOGISTICS GP, LLC      

Solely with respect to Section 24(a):

TESORO LOGISTICS LP

By:

 

/s/ Phillip M. Anderson

        Phillip M. Anderson         President       By: Tesoro Logistics GP,
LLC, its            general partner         By:   

/s/ Phillip M. Anderson

          

Phillip M. Anderson

President

Signature Page to Long Beach Storage Services Agreement



--------------------------------------------------------------------------------

SCHEDULE A

TANKS

 

LOCATION

   TANK
NUMBER      SHELL
CAPACITY
(in Barrels)  

Long Beach T2

     200         —     

Long Beach T2

     201         97,435   

Long Beach T2

     202         95,984   

Long Beach T2

     203         100,567   

Long Beach T2

     204         28,314   

Long Beach T2

     205         29,451   

Long Beach T2

     206         29,507   

Long Beach T2

     207         29,013   

Long Beach T2

     213         17,344   

Long Beach T2

     214         18,210   

Long Beach T2

     215         18,079   

Long Beach T2

     216         21,075   

Long Beach T2

     217         37,665   

Long Beach T2

     218         38,627   

Long Beach T2

     219         91,987   

Long Beach T2

     220         95,875   

Long Beach T2

     223         129,880   

Long Beach T2

     226         121,420   

Long Beach T2

     227         121,615   

Long Beach T2

     228         128,398   

Long Beach T2

     229         126,127   

Long Beach T2

     230         124,886   

Long Beach T2

     231         121,328   

Long Beach T2

     232         48,751   

Long Beach T3

     341         7,763   

Long Beach T3

     343         40,071   

Long Beach T3

     344         70,929   

Long Beach T3

     345         105,822   

Long Beach T3

     347         99,074   

Schedule A –

Long Beach Storage Services Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF TERMINAL SERVICE ORDER

(LONG BEACH [     ]-         , 20    )

This Terminal Service Order is entered as of         , 20    , by and between
Tesoro Refining & Marketing Company LLC, a Delaware limited liability company,
and Tesoro Logistics Operations LLC, a Delaware limited liability company,
pursuant to and in accordance with the terms of the Long Beach Storage Services
Agreement dated as of             , 2013, by and among such parties and Tesoro
Logistics GP, LLC, a Delaware limited liability company, and Tesoro Logistics
LP, a Delaware limited partnership (the “Agreement”).

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.

Pursuant to Section 6 of the Agreement, the parties hereto agree to the
following provisions:

(i) the Operating Capacity and Shell Capacity of each Tank;

(ii) the Storage Services Fee pursuant to Section 5;

(iii) any reimbursement pursuant to Section 8(a);

(iv) any Surcharge pursuant to Section 8(b);

(v) any modification, cleaning, or conversion of a Tank as requested by TRMC
pursuant to Section 9(a);

(vi) any reimbursement related to newly imposed taxes and regulations pursuant
to Section 10; and

(vii) any other services that may be agreed upon by the Parties.

Except as set forth in this Terminal Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Terminal Service Order.

Exhibit 1 –

Long Beach Storage Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above.

 

TESORO REFINING & MARKETING COMPANY LLC By:  

 

Name: Gregory J. Goff

Title: Chairman of the Board of Managers and President

TESORO LOGISTICS OPERATIONS LLC By:  

 

Name: Phillip M. Anderson

Title: President

 

Exhibit 1 –

Long Beach Storage Services Agreement